Title: To George Washington from Lieutenant Colonel Samuel Smith, 20 October 1777
From: Smith, Samuel
To: Washington, George



Sir.
[Fort Mifflin, Pa., 20 October 1777]

I received your Excellencys favor of the 19th in which I observe you have thought proper to send the Baron d’Aranot to take the command of this Garrison. There will, therefore, be no further occasion for me here, as the party of Infantry left, of what I brought here, does not now exceed 80 men, which will scarce be a command for Maj. Ballard, and farther draft must be made for the artillery. I can no longer be of any service here, as should any accident happen the Baron, Col. Green will take the command. The regiment to which I belong, I am certain must want me much, the Colonel being wounded. I shall, therefore, be much obliged to your Excellency if you will recall me. Had it not been for the situation in which the fort was, and the near approach of the enemy, I should have ’eer this asked permision to join my corps. I am much obliged to your Excellency for your favorable opinion. It shall be my study while in the service to merit it.
Yesterday a red hot ball entered our Laboratory, where were to boxes of ammunition (about 30 cartouches) which blew up the barracks, and

had it not been for the activity of Capt. Wells, of the 4th Virginia, and Capt. Luct, in putting out the fire, would have done much damage. Province Island has been overflowed with very high tide, which most undoubtedly must hinder their works much. The Commodore sent proper guards last night, and I believe will continue them. We have nearly completed a redou⟨t⟩ in the centre of our fort for our dernier resort. In case of a storm it will be necessary to have the Barrack Master’s house (without the Garrison) burnt, as it will cover the enemy and intercept the rake of one of our block houses. If your Excellency thinks proper we will burn it. This night we will attempt cutting the banks, indeed with the reinforcement I think the Seige might be raised. I have the honor to be, Your Excellency’s M. O. S.
